Citation Nr: 1542601	
Decision Date: 10/02/15    Archive Date: 10/13/15

DOCKET NO.  08-26 096	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim for entitlement to service connection for a bilateral hearing loss disability.

2.  Entitlement to an effective date earlier than March 19, 2001 for the grant of service connection for posttraumatic stress disorder (PTSD).  

3.  Whether there was clear and unmistakable error in the October 1,1998 rating decision that denied the application to reopen the claim for entitlement to service connection for PTSD.

4.  Whether the Veteran submitted a timely Notice of Disagreement (NOD) to the July 21, 1993 rating decision. 

5.  Whether the VA Form 9 Substantive Appeal filed on December 16, 1996 was a valid appeal to establish entitlement to service connection for PTSD.  

6.  Whether there was clear and unmistakable error in the March 9, 2010 decision to include whether the Decision Review Officer improperly considered the testimony offered during the January 25, 2010 hearing.  

7.  What evaluation is warranted for erectile dysfunction?

8.  Entitlement to a rating higher than 60 percent for coronary artery disease status post myocardial infarction status post catheterization?

9.  Entitlement to special monthly compensation based upon aid and attendance benefits.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Willie, Counsel 


INTRODUCTION

The Veteran served on active duty from March 1971 to August 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) the Huntington, West Virginia RO.  While there appears to be involvement in this case by the Roanoke, Virginia and St. Petersburg, Florida regional offices, the case was most recently certified to the Board by the Huntington  RO. 

In July 2010, the case was remanded in order to afford the Veteran a Board hearing before a Veterans Law Judge.  In January 2012 and February 2014, the Board remanded the case for further development.  

The Veteran testified before the undersigned in June 2011 on the issue of entitlement to an effective date earlier than March 19, 2001 for a grant of entitlement to service connection for PTSD.  A transcript of that hearing is associated with the file.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Initially, the Board notes that the Veteran appeals the denial of an effective date earlier than March 19, 2001 for the grant of service connection for PTSD.  He was afforded a videoconference hearing on this matter in June 2011.  Since that time, he has perfected appeals for other issues and has a requested a hearing on those issues.  

To that end, in his VA Form 9 Substantive Appeal received in November 2013, the Veteran requested to appear for a hearing at the local RO to address the issues of entitlement to an increased evaluations for erectile dysfunction and coronary artery disease, status post myocardial infarction, status post catheterization, and entitlement to special monthly compensation based upon aid and attendance benefits.  

In another VA Form 9 Substantive Appeal received in November 2013, the Veteran expressed a desire to appear in Washington, DC before a member of the Board to address the issues of whether he submitted a timely notice of disagreement to a July 21, 1993 rating decision, whether a VA Form 9 Substantive Appeal filed on December 16, 1996 was a valid appeal to establish entitlement to service connection for PTSD, and whether there was clear and unmistakable error in the March 9, 2010 decision to include whether the Decision Review Officer improperly considered the testimony offered during the January 25, 2010 hearing.  

In the VA Form 9 Substantive Appeal received in June 2014, the Veteran requested to appear for a hearing at the local RO to address whether new and material evidence has been received to reopen the claim for entitlement to service connection for a bilateral hearing loss disability and whether there was clear and unmistakable error in the October 1, 1998 rating decision that denied the application to reopen the claim for entitlement to service connection for PTSD.  In that same document the appellant specifically stated that he did not want any additional review by the RO, i.e., he desires to testify before the Board, and not before a decision review officer. 

As shown above, the Veteran has submitted several VA Form 9 Substantive Appeal Forms in relation to his claims and he has elected differing hearing preferences.  As he has not withdrawn his request for a hearing, a remand is warranted to clarify the Veteran's hearing preference and to schedule him for the hearing that he desires.  In doing so, he should be specifically asked if wants to appear for a travel board or videoconference hearing at the RO, or whether he desires to travel at his own expense and testify before a member of the Board in Washington, DC for the claims on appeal.  

Lastly, the Veteran's claim of entitlement to an effective date earlier than March 19, 2001 for the grant of service connection for PTSD is inextricably intertwined with the claims of whether there was clear and unmistakable error in the October 1, 1998 rating decision that declined to reopen the claim of entitlement to service connection for PTSD, whether he submitted a timely notice of disagreement to the July 21, 1993 rating decision, whether the VA Form 9 Substantive Appeal filed on December 16, 1996 was a valid appeal to establish entitlement to service connection for PTSD, and whether there was clear and unmistakable error in the March 9, 2010 decision to include whether the Decision Review Officer improperly considered the testimony offered during the January 25, 2010 hearing.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 2 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a Veteran's claim for the second issue).  As the issues are intertwined, the Board finds that the Veteran should be allowed to present testimony on this matter as well during his hearing so that all claims can be adequately addressed.  

Accordingly, the case is REMANDED for the following action:

After clarifying whether the appellant desires to testify before the Board at a videoconference hearing, a travel board hearing, or at a hearing to be held in Washington, DC, the RO in accordance with the appellant's decision, must schedule him for that hearing at the earliest opportunity in accordance with applicable procedures.  The RO must notify the Veteran and his representative of the date and time thereof.  If the appellant wishes to withdraw his request for the hearing, that should be done by written document submitted to the RO.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




